     Case 2:20-cv-01761-APG-BNW Document 40 Filed 12/28/20 Page 1 of 3



 1   MARC P. COOK, ESQ.
     Nevada Bar No. 004574
 2   COOK & KELESIS, LTD.
     517 South Ninth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 737-7702
 4   Fax: (702) 737-7712
     E-mail: law@bckltd.com
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10    LATESHA WATSON,                                 Case No.: 2:20-cv-01761-APG-BNW
11
12                                                    STIPULATION AND ORDER TO
                                                      EXTEND TIME FOR PLAINTIFF TO
13                                                    RESPOND TO DEFENDANTS KEVIN
                            Plaintiff,                ABERNATHY, RICHARD MCCANN
14                                                    AND KENNETH KERBY’S MOTION TO
      v.                                              DISMISS PLAINTIFF’S COMPLAINT
15                                                    AND MOTION TO DISMISS AND
      CITY OF HENDERSON; BRISTOL                      STRIKE PLAINTIFF’S REQUEST FOR
16    ELLINGTON; KEVIN ABERNATHY;                     PUNITIVE DAMAGES;
      KENNETH KERBY; DEBRA MARCH;                     DEFENDANTS NICHOLAS VASKOV
17    RICHARD DERRICK; RICHARD                        AND KRISTINA ESCAMILLA
      MCCANN; NICK VASKOV; KRISTINA                   GILMORE’S SPECIAL MOTION TO
18    GILMORE; DOES I through X, inclusive,           DISMISS PURSUANT TO NRS 41.660;
                                                      AND DEFENDANTS CITY OF
19                                                    HENDERSON, DEBRA MARCH,
                                                      RICHARD DERRICK, BRISTOL
20                                                    ELLINGTON NICHOLAS VASKOV
                                                      AND KRISTINA ESCAMILLA
21                          Defendants.               GILMORE’S MOTION TO DISMISS
                                                      COMPLAINT
22
23                                                    (FIRST REQUEST)

24                                                    (ECF 33, 35, 36)
25
            Plaintiff, LaTesha Watson (“Watson”) by and through counsel of record, Marc P. Cook, Esq.
26
     of the law firm of COOK & KELESIS, LTD.; Defendants, Kevin Abernathy, Richard McCann and
27
     Kenneth Kerby, by and through counsel of record, Nicholas M. Wieczorek, Esq. of the law firm of
28
     CLARK HILL PLLC; and Defendants City of Henderson, Debra March, Richard Derrick, Bristol
     Case 2:20-cv-01761-APG-BNW Document 40 Filed 12/28/20 Page 2 of 3



 1   Ellington, Nicholas Vaskov and Kristina Escamilla Gilmore, by and through counsel of record,
 2   Patrick G. Byrne, Esq. of the law firm of SNELL & WILMER LLP, hereby stipulate to extend the
 3   deadline for Plaintiff to respond to the Motions to Dismiss filed by Defendants [ECF 33, 35, 36] to
 4   February 16, 2021:
 5          1.      Defendants have filed three (3) motions which seek dismissal of all claims against
 6                  them under a variety of arguments relying on various legal theories. Responses are
 7                  all due on January 1, 2021.
 8          2.      As the Defendants hold different positions with the City of Henderson and are
 9                  alleged to have engaged in separate conduct related to Plaintiff’s claims, Plaintiff
10                  needs additional time to analyze the reasoning set forth in the motions and prepare
11                  responses addressing the arguments raised by Defendants.
12          3.      Counsel for all parties have agreed to a 45 day extension for Plaintiff to respond to
13                  the Motions to Dismiss.
14          4.      The extensions are sought in good faith and not for the purpose of delay.
15          5.      Pursuant to the parties’ stipulation, Plaintiff’s responses to the Motions to Dismiss
16                  will now be due on or before February 16, 2021.
17
18    DATED this 24th day of December, 2020.            DATED this 24th day of December, 2020.
19
20    COOK & KELESIS, LTD.                              CLARK HILL PLLC

21    By:    /s/ Marc P. Cook
      MARC P. COOK, ESQ.                                By:    /s/ Nicholas M. Wieczorek
22    Nevada Bar No. 004574                             NICHOLAS M. WIECZOREK, ESQ.
      JULIE L. SANPEI, ESQ.                             Nevada Bar No. 006170
23    Nevada Bar No. 005479                             3800 Howard Hughes Parkway, Suite 500
      517 South Ninth Street                            Las Vegas, Nevada 89169
24    Las Vegas, Nevada 89101                           Attorney for Defendants Kevin Abernathy,
      Attorneys for Plaintiff, Latesha Watson           Richard McCann and Kenneth Kerby
25
26
27
28

                                                  Page 2 of 3
     Case 2:20-cv-01761-APG-BNW Document 40 Filed 12/28/20 Page 3 of 3



 1    DATED this 24th day of December, 2020.
 2
      By:    /s/ Patrick G. Byrne
 3    PATRICK G. BYRNE, ESQ.
      Nevada Bar No. 007636
 4    RICHARD C. GORDON, ESQ.
      Nevada Bar No. 009036
 5    PAUL SWENSON PRIOR, ESQ.
      Nevada Bar No. 009324
 6    THERESA L. GUERRA, ESQ.
      Nevada Bar No. 015235
 7    3883 Howard Hughes Parkway, Suite 1100
      Las Vegas, Nevada 89169
 8    Defendants City of Henderson, Debra March,
      Richard Derrick, Bristol Ellington, Nicholas
 9    Vaskov and Kristina Escamilla Gilmore
10
11
                                               ORDER
12
13
      IT IS SO ORDERED:
14
              December 28, 2020
      Dated:__________________
15
16                                                    ________________________
                                                      ANDREW P. GORDON
17                                                    UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                             Page 3 of 3
